 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                             UNITED STATES DISTRICT COURT
 7                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                )   Case No.: 2:20-cr-0126 JAM
 9   UNITED STATES OF AMERICA,                  )
                                                )
10                Plaintiff,                    )   STIPULATION AND ORDER TO
                                                )   CONTINUE STATUS CONFERENCE
11       vs.                                    )
     CAMERON GARCIA,                            )   Date: June 8, 2021
12                                              )   Time: 9:30 a.m.
                  Defendant                     )   Judge: Hon. John Mendez
13                                              )
14
15                                          STIPULATION
16         The United States of America through its undersigned counsel, Mira Chernick,
17   Assistant United States Attorney, together with Thomas A. Johnson, counsel for
18   defendant, Cameron Garcia, hereby stipulate the following:
19      1. By previous order, this matter was set for Status Conference on June 8, 2021.
20      2. By this stipulation, defendant now moves to continue the Status Conference to
21         August 24, 2021 at 9:30 a.m.
22      3. The parties agree and stipulate, and request the Court find the following:
23         a. The government has provided defense counsel over 700 pages of discovery in
24             this case, including Instagram account records and FBI agent reports.
25             Additional evidence, consisting of multiple electronic devices and video
26             evidence, has been made available for defense review at the FBI office.
27
28



                           STIPULATION AND ORDER                    -1-
 1        b. A continuance is requested because counsel for the defendant needs additional
 2            time to review the discovery, conduct investigation, and discuss a potential
 3            resolution.
 4        c. Counsel for defendant believes the failure to grant a continuance in this case
 5            would deny defense counsel reasonable time necessary for effective
 6            preparation, taking into account the exercise of due diligence.
 7        d. The Government does not object to the continuance.
 8        e. Based on the above-stated findings, the ends of justice served by granting the
 9            requested continuance outweigh the best interests of the public and the
10            defendants in a speedy trial within the original date prescribed by the Speedy
11            Trial Act.
12        f. For the purpose of computing time under the Speedy Trial Act, 18 United
13            States Code Section 3161(h)(7)(A) within which trial must commence, the
14            time period of June 8, 2021, to August 24, 2021, inclusive, is deemed
15            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
16            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
17            granted by the Court at defendant’s request on the basis of the Court’s finding
18            that the ends of justice served by taking such action outweigh the best interest
19            of the public and the defendant in a speedy trial.
20     4. Nothing in this stipulation and order shall preclude a finding that other provisions
21        of the Speedy Trial Act dictate that additional time periods are excludable from
22        the period within which a trial must commence.
23
24   IT IS SO STIPULATED.
25
     DATE: May 27, 2021
26                                                   /s/ Thomas A. Johnson
                                                     THOMAS A. JOHNSON
27                                                   Attorney for Cameron Garcia
28



                            STIPULATION AND ORDER                   -2-
 1
     DATED: May 27, 2021
 2
                                       /s/ Mira Chernick
 3                                     MIRA CHERNICK
                                       Assistant U.S. Attorney
 4
 5
 6
 7
 8                                ORDER

 9        IT IS SO ORDERED.
10
11   DATED: May 27, 2021           /s/ John A. Mendez
12                                 THE HONORABLE JOHN A. MENDEZ
                                   UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                      STIPULATION AND ORDER          -3-
